                                  Case: 1:20-cv-06316 Document #: 49-41 Filed: 03/05/21 Page 1 of 10 PageID #:1295
                                                                                       Purpose Area #4
                                  EXHIBIT 38


Budget Detail - Year 1
Does this budget contain conference costs which is defined broadly to include meetings, retreats, seminars, symposia, and training activities? - Y/N
(DOJ Financial Guide, Section 3.10)
A. Personnel
            Name                       Position                                                                    Computation
    List each name, if known.     List each position, if known.                      Show annual salary rate & amount of time devoted to the project for each name/position.

                                                                                                           Time Worked               Percentage of                         Non-Federal    Federal
                                                                     Salary                 Rate        (# of hours, days, months,                        Total Cost
                                                                                                                                         Time                              Contribution   Request
                                                                                                                  years)

Dr. Fred Nance                  Program Director                    $50,000.00              yearly                              1        100%               $50,000                       $50,000


Dr. Hattie Wash                 CEO                                 $80,000.00              yearly                               1        13%               $10,000                       $10,000

                                                                                                                                              Total(s)      $60,000             $0        $60,000
Narrative
 Dr. Fred Nance (Program Director) will work full time (12 months). He will work in collaboration with Stake Holders such as Cook County Jail, Adult Probation and Local and State
Institutions, submitting required reports to the Bureau of Justice Assistance (BJA), developing the Project Work Plan and other duties as required by the project. Dr. Hattie Wash (CEO)
is reponsible for the fiscal and management oversight of the entire award providing 12.5% of her time to the project.




                                                                                                1
                                       Case: 1:20-cv-06316 Document #: 49-41 Filed: 03/05/21 Page 2 of 10 PageID #:1296
                                                                                   Purpose Area #4


B. Fringe Benefits
                                       Name                                                                          Computation
            List each grant-supported position receiving fringe benefits.                                    Show the basis for computation.

                                                                                                                                                            Non-Federal    Federal
                                                                               Base                              Rate                          Total Cost
                                                                                                                                                            Contribution   Request

Dr. Fred Nance (Program Directot)                                            $50,000.00                          19.00%                          $9,500                     $9,500


Dr. Hattie Wash                                                              $10,000.00                          19.00%                          $1,900                     $1,900

                                                                                                                                  Total(s)      $11,400          $0        $11,400
Narrative
Our Fringe benefit rate is 19% and covers the following items: FICA (6.2%), Medicare (1.45%), Workers's Compensation (4%), Illinois Unemployment (6.9%)




                                                                                          2
                                       Case: 1:20-cv-06316 Document #: 49-41 Filed: 03/05/21 Page 3 of 10 PageID #:1297
                                                                                                Purpose Area #4


C. Travel
      Purpose of Travel                             Location                 Type of Expense              Basis                                           Computation

 Indicate the purpose of each trip                                                                   Per day,
 or type of trip (training, advisory      Indicate the travel destination.   Lodging, Meals, Etc.    mile, trip,             Compute the cost of each type of expense X the number of people traveling.
          group meeting)                                                                                Etc.

                                                                                                                                                        # of                        Non-Federal           Federal
                                                                                                                   Cost      Quantity # of Staff                   Total Cost
                                                                                                                                                        Trips                       Contribution          Request

Mandatory orientation and
                                                  Washington DC              Local travel           N/A            $25.00         1            3           1            $75                                 $75
technical training


Mandatory orientation and
                                                  Washington DC              Airfare                N/A            $365.00        1            3           1          $1,095                               $1,095
technical training


Mandatory orientation and
                                                  Washington DC              Meals                  Day            $20.00         3            3           1           $180                                 $180
technical training


Mandatory orientation and
                                                  Washington DC              Lodging, Meals, Etc. N/A              $150.00        3            3           1          $1,350                               $1,350
technical training

                                                                                                                                                       Total(s)      $2,700               $0              $2,700
Narrative
Per award guidelines key members must attend BJA's orientation and technical training in Washington DC. Travel includes air fare and local transportation. Lodging is for 3 nights with
a maximum of 3 people. Meals are allocated for a maximum of 3 people at $20 per per meal for 3 days.




                                                                                                            3
                                     Case: 1:20-cv-06316 Document #: 49-41 Filed: 03/05/21 Page 4 of 10 PageID #:1298
                                                                                      Purpose Area #4


D. Equipment
                                      Item                                                                                   Computation
         List and describe each item of equipment that will be purchased                   Compute the cost (e.g., the number of each item to be purchased X the cost per item)

                                                                                                                                                                         Non-Federal    Federal
                                                                              # of Items                               Unit Cost                        Total Cost
                                                                                                                                                                         Contribution   Request

Desk-Top-Computer and Printer.                                                    1                                     $3,000.00                          $3,000                        $3,000


                                                                                                                                           Total(s)       $3,000                  $0    $3,000
Narrative
Computer will be purchased for the Project and may be used by all staff assigned to the Project to generate required reports, evaluations and other project documents.




                                                                                            4
                                       Case: 1:20-cv-06316 Document #: 49-41 Filed: 03/05/21 Page 5 of 10 PageID #:1299
                                                                                            Purpose Area #4


E. Supplies
                                  Supply Items                                                                                     Computation
       Provide a list of the types of items to be purchased with grant funds.   Describe the item and the compute the costs. Computation: The number of each item to be purchased X the cost per item.

                                                                                                                                                                              Non-Federal         Federal
                                                                                  # of Items                                 Unit Cost                        Total Cost
                                                                                                                                                                              Contribution        Request
Office Supplies                                                                        12                                       $60.00                            $720                               $720


Training Materials                                                                      1                                      $892.00                            $892                               $892


Copying Paper                                                                          12                                       $50.00                            $600                               $600

                                                                                                                                                 Total(s)       $2,212              $0             $2,212
Narrative
 (1) General office supplies will be used by all personnel on this project, and includes pens, paper, binder clips and other basic supplies. These amounts were determined based on other
Projects of this size that we have completed in the past. We have determined that this cost should be $60 per month. (2) Training materials were estimated at a one time cost of $892.
(3) Copying paper cost is based on the cost of 5 reams of paper used per month at a cost of $10 per ream.




                                                                                                   5
                                   Case: 1:20-cv-06316 Document #: 49-41 Filed: 03/05/21 Page 6 of 10 PageID #:1300
                                                                                 Purpose Area #4


F. Construction
          Purpose                        Description of Work                                                               Computation
      Provide the purpose of the
                                    Describe the construction project(s)                Compute the costs (e.g., the number of each item to be purchased X the cost per item)
             construction
                                                                                                                                                                      Non-Federal    Federal
                                                                           # of Items                                  Cost                          Total Cost
                                                                                                                                                                      Contribution   Request
N/A                                                                                                                                                        $0                          $0

                                                                                                                                         Total(s)         $0                $0         $0
Narrative




                                                                                          6
                                        Case: 1:20-cv-06316 Document #: 49-41 Filed: 03/05/21 Page 7 of 10 PageID #:1301
                                                                                                    Purpose Area #4


G. Subawards (Subgrants)
                    Description                                                                     Purpose                                    Consultant?

                                                                                                                                           Is the subaward for a
                                                                                                                                           consultant? If yes, use
      Provide a description of the activities to be carried out by                                                                          the section below to
                                                                                 Describe the purpose of the subaward (subgrant)
                            subrecipients.                                                                                                   explain associated
                                                                                                                                               travel expenses
                                                                                                                                            included in the cost.

                                                                                                                                                                                     Non-Federal         Federal
                                                                                                                                                                       Total Cost
                                                                                                                                                                                     Contribution        Request
Thomas Bradley CPA                                                                                 Accountant                                        Yes                 $6,000                            $6,000


Dr. Karen Witherspoon                                                                          Program Evaluator                                     Yes                 $6,000                            $6,000

                                                                                                                                                           Total(s)     $12,000            $0            $12,000
Consultant Travel (if necessary)
     Purpose of Travel                                   Location                               Type of Expense                                                       Computation
 Indicate the purpose of each trip
 or type of trip (training, advisory          Indicate the travel destination.                Hotel, airfare, per diem               Compute the cost of each type of expense X the number of people traveling.
          group meeting)
                                                                                                                                           Duration
                                                                                                                                                            # of                     Non-Federal         Federal
                                                                                                                                   Cost       or                       Total Cost
                                                                                                                                                            Staff                    Contribution        Request
                                                                                                                                           Distance
                                                                                                                                                                           $0                                $0

                                                                                                                                                             Total         $0              $0                $0

Narrative
Thomas Bradley CPA will prepare required financial reports as well as tracking award expenditures. Mr Bradley's rate is $40 a hour with an estimated 150 hours needed. Dr. Karen
Witherspoon will be the Lead Evaluator for the program. Dr. Witherspoon rate is $ 80 a hour, and we estimate that Dr. Witherspoon will provide 75 hours of service not to exceed
$6,000.




H. Procurement Contracts




                                                                                                              7
                                       Case: 1:20-cv-06316 Document #: 49-41 Filed: 03/05/21 Page 8 of 10 PageID #:1302
                                                                                              Purpose Area #4



                             Description                                                     Purpose                               Consultant?

                                                                                                                               Is the subaward for a
  Provide a description of the products or services to be procured by
                                                                                                                               consultant? If yes, use
contract and an estimate of the costs. Applicants are encouraged to
                                                                                                                                the section below to
    promote free and open competition in awarding contracts. A                  Describe the purpose of the contract
                                                                                                                                 explain associated
separate justification must be provided for sole source procurements
                                                                                                                                   travel expenses
in excess of the Simplified Acquisition Threshold (currently $150,000).
                                                                                                                                included in the cost.



                                                                                                                                                                         Non-Federal         Federal
                                                                                                                                                          Total Cost
                                                                                                                                                                         Contribution        Request

                                                                                                                                                                                                 $0

                                                                                                                                            Total(s)          $0               $0               $0
Consultant Travel (if necessary)
     Purpose of Travel                                  Location                         Type of Expense                                                 Computation
 Indicate the purpose of each trip
 or type of trip (training, advisory         Indicate the travel destination.          Hotel, airfare, per diem          Compute the cost of each type of expense X the number of people traveling.
          group meeting)
                                                                                                                               Duration
                                                                                                                                              # of                       Non-Federal         Federal
                                                                                                                       Cost       or                      Total Cost
                                                                                                                                              Staff                      Contribution        Request
                                                                                                                               Distance
                                                                                                                                                              $0                                 $0

                                                                                                                                               Total          $0               $0                $0
Narrative




I. Other Costs
                             Description                                                                                Computation




                                                                                                       8
                                        Case: 1:20-cv-06316 Document #: 49-41 Filed: 03/05/21 Page 9 of 10 PageID #:1303
                                                                                     Purpose Area #4


List and describe items that will be paid with grants funds (e.g. rent,
     reproduction, telephone, janitorial, or security services, and                                        Show the basis for computation
                 investigative or confidential funds).

                                                                                                                                                                 Non-Federal    Federal
                                                                          Quantity        Basis            Cost             Length of Time          Total Cost
                                                                                                                                                                 Contribution   Request

Rent                                                                         1           Monthly          $600.00                   12                $7,200                     $7,200
Telephone                                                                    1           Monthly           $84.00                   12                $1,008                     $1,008

Postage                                                                      1           Monthly           $40.00                   12                 $480                       $480

                                                                                                                                         Total(s)    $8,688           $0        $8,688
Narrative
(1) Rent of $600 per month is based on one office space at a comparable rate to similar offices in the area. (2) Telephone expense is determined by a monthly cost of $84. (3) Postage
was estimated based on the cost of 40 stamps needed monthly.




                                                                                             9
                                    Case: 1:20-cv-06316 Document #: 49-41 Filed: 03/05/21 Page 10 of 10 PageID #:1304
                                                                           Purpose Area #4


J. Indirect Costs
                                 Description                                                                      Computation
            Describe what the approved rate is and how it is applied.           Compute the indirect costs for those portions of the program which allow such costs.


                                                                                                                                                              Non-Federal    Federal
                                                                        Base                          Indirect Cost Rate                     Total Cost
                                                                                                                                                              Contribution   Request


                                                                                                                                                  $0                           $0

                                                                                                                                Total(s)          $0                   $0      $0
Narrative




                                                                                 10
